I respectfully dissent with the majority on appellant's fourth and fifth assignments of error.
R.C. 2950.09(B)(2)(g) requires that the court consider any mental illness or mental disability of the offender.
It is apparent from the Judge's opinion that he did in fact consider the mental condition of the appellant.
To deny that same appellant the right to an expert opinion and to offer evidence of same is a denial of due process and, therefore, an abuse of discretion.
I would remand to the trial court with instructions to appoint a psychologist or mental health expert and to allow the appellant to use that expert's opinion in his defense.
APPROVED:
                             ______________________________ EDWARD A. COX, PRESIDING JUDGE